     Case 2:17-cv-02797-NJB-DMD Document 202-1 Filed 03/31/20 Page 1 of 8



                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA


                                         PRE-TRIAL NOTICE


               IT IS ORDERED that a pre-trial conference will be held in Chambers before Judge
Nannette Jolivette Brown, Section G, in this case on the date and time indicated on the attached
scheduling order.

                 The purpose of the pre-trial conference is to secure a just and speedy determination of
the issues. If the type of pre-trial order set forth below does not appear calculated to achieve these
ends in this case, please arrange a conference with the Judge and opposing counsel immediately so that
alternative possibilities may be discussed.

               The procedure necessary for the preparation of the proposed pre-trial order that will
be reviewed at the pre-trial conference is as follows:

                                                     I.

                The proposed pre-trial order must be electronically filed with the Court by 4:30 p.m.
on a day that allows four full work days prior to the conference, excluding Saturdays, Sundays, and
holidays. The proposed pre-trial order shall bear electronic signatures of all counsel at the time it is
electronically filed with the Court. Following the pre-trial conference, the Court will issue a minute
entry which, inter alia, will APPROVE and ADOPT the pre-trial order, either in its entirety or with
specified modifications.

                                                     II.

                  Counsel for all parties shall confer in person (face to face) or by telephone at their
earliest convenience for the purpose of arriving at all possible stipulations and for the exchange of
copies of documents that will be offered in evidence at the trial. It shall be the duty of counsel for
plaintiff to initiate this conference, and the duty of other counsel to respond. If, after reasonable effort,
any party cannot obtain the cooperation of other counsel, it shall be that party’s duty to communicate
immediately with the Court. The conference of counsel shall be held at least ten days prior to the date
of the scheduled pre-trial conference in order that counsel for all parties can furnish each other with
a statement of the real issues each party will offer evidence to support, eliminating any issues that
might appear in the pleadings about which there is no real controversy, and including in such statement
issues of law as well as ultimate issues of fact from the standpoint of each party. Counsel for plaintiff
then will prepare a proposed pre-trial order and submit it to opposing counsel. Once any necessary
changes are made, counsel for plaintiff shall electronically file the final proposed pre-trial order with
the Court.
     Case 2:17-cv-02797-NJB-DMD Document 202-1 Filed 03/31/20 Page 2 of 8



                                                  III.

                At their meeting, counsel must consider the following:

        A. Jurisdiction. Because jurisdiction may not ever be conferred by consent and because
prescription or statutes of limitations may bar a new action if the case or any ancillary demand is
dismissed for lack of jurisdiction, counsel should make reasonable effort to ascertain that the Court
has jurisdiction.

       B. Parties. Correctness of identity of legal entities; necessity for appointment of tutor,
guardian, administrator, executor, etc., and validity of appointment if already made; correctness of
designation of party as partnership, corporation or individual d/b/a trade name.

        C. Joinder. Questions of misjoinder or nonjoinder of parties.


                                                  IV.

                At the pre-trial conference counsel must be fully authorized and prepared to discuss
settlement possibilities with the Court. Counsel are urged to discuss the possibility of settlement with
each other thoroughly before undertaking the extensive labor of preparing the proposed pre-trial order.

                                                   V.

                The pre-trial conference must be attended, in person, by the attorneys who will try the
case, unless prior to the conference the Court grants permission for other counsel to attend. These
attorneys will familiarize themselves with the pre-trial rules, and will come to the conference with full
authority to accomplish the purposes of Rule 16 of the Federal Rules of Civil Procedure.

                                                  VI.

              Pre-trial conferences will not be continued except for good cause shown in a written
motion presented sufficiently in advance of the conference for opposing counsel to be notified.

                                                  VII.

                Failure on the part of counsel to appear at the conference may result in sanctions,
including, but not limited to, sua sponte dismissal of the suit, assessment of costs and attorney fees,
default, or other appropriate sanctions.




                                                   2
     Case 2:17-cv-02797-NJB-DMD Document 202-1 Filed 03/31/20 Page 3 of 8



                                                 VIII.

                All pending motions and all special issues or defenses raised in the pleadings must be
called to the court's attention in the proposed pre-trial order.

                                                  IX.

               The proposed pre-trial order shall set forth the following information:

       1.      The date of the pre-trial conference.

       2.      The appearance of counsel identifying the party(s) represented.

       3.      A description of the parties, and in cases of insurance carriers, their insured must be
               identified. The legal relationships of all parties with reference to the claims,
               counterclaims, third-party claims, cross claims, etc.

       4.      a.      With respect to jurisdiction, a brief summary of the factual basis supporting
                       each claim asserted, whether original claim, counterclaim, third-party claim,
                       etc., and the legal and jurisdictional basis for each such claim, or if contested,
                       the jurisdictional questions;

               b.      In diversity damage suits, there is authority for dismissing the action, either
                       before or after trial, where it appears that the damages reasonably could not
                       come within the jurisdictional limitation. Therefore, the proposed pre-trial
                       order in such cases shall contain either a stipulation that the amount in
                       controversy exceeds $75,000 or a summary of the evidence supporting the
                       claim that such sum reasonably could be awarded.

       5.      A list and description of any motions pending or contemplated and any special issues
               appropriate for determination in advance of trial on the merits. If the Court at any prior
               hearing has indicated that it would decide certain matters at the time of the pre-trial
               conference, a brief summary of those matters and the position of each party with
               respect thereto should be included in the proposed pre-trial order.

       6.      A brief, joint summary of the material facts.

       7.      A single listing of all uncontested material facts.

       8.      A single listing of the contested issues of fact. (This does not mean that counsel must
               concur in a statement of the issues; it simply means that they must list in a single list
               all issues of fact). Where applicable, particularities concerning the following fact
               issues shall be set forth:

                                                   3
Case 2:17-cv-02797-NJB-DMD Document 202-1 Filed 03/31/20 Page 4 of 8



        a.      Whenever there is in issue the seaworthiness of a vessel or an alleged unsafe
                condition of property, the material facts and circumstances relied upon to
                establish the claimed unseaworthy or unsafe condition shall be specified with
                particularity;

        b.      Whenever there is in issue negligence of the defendant or contributory or
                comparative negligence of the plaintiff, the material facts and circumstances
                relied upon to establish the claimed negligence shall be specified with
                particularity;

        c.      Whenever personal injuries are at issue, the nature and extent of the injuries
                and of any alleged disability shall be specified with particularity;

        d.      Whenever the alleged breach of a contractual obligation is in issue, the act or
                omissions relied upon as constituting the claimed breach shall be specified with
                particularity;

        e.      Whenever the meaning of a contract or other writing is in issue, all facts and
                circumstances surrounding execution and subsequent to execution, both those
                admitted and those in issue, which each party contends serve to aid interpreta-
                tion, shall be specified with particularity;

        f.      Whenever duress or fraud or mistake is in issue, and set forth in the pleadings,
                the facts and circumstances relied upon as constituting the claimed duress or
                fraud or mistake (see Fed. R. Civ. P. 9(b)) shall also be set forth in the pre-trial
                order;

        g.      If special damages are sought, they shall be itemized with particularity. (See
                Fed. R. Civ. P. 9(g));

        h.      If a conspiracy is charged, the details of facts constituting the conspiracy shall
                be particularized.

  9.    A single listing of the contested issues of law, as well as memoranda by each party
        briefing each contested issue, including citations of relevant authorities. (See
        explanation in 8 above.)

  10.   A list and description of the exhibits that each party intends to introduce at the trial.
        Prior to the confection of the proposed pre-trial order, the parties shall meet, exchange
        copies of all exhibits, and make a good faith effort to agree as to their authenticity and
        relevancy.




                                            4
Case 2:17-cv-02797-NJB-DMD Document 202-1 Filed 03/31/20 Page 5 of 8



       a.    Each list of exhibits first should describe those that are to be admitted without
             objection, and then those to which there will be objection, noting by whom the
             objection is made (if there are multiple adverse parties), and the nature of the
             objection. As to any exhibits to which the parties cannot agree, memoranda
             briefing the issues, including citations of relevant authorities, shall be
             electronically filed on or before seven full working days prior to trial. Unless
             otherwise ordered by the Court, only exhibits included on the exhibit list
             and/or for which memoranda have been submitted shall be included for use at
             trial.

       b.    If a party considers he has good cause not to disclose exhibits to be used solely
             for the purpose of impeachment, he may ex parte request a conference with the
             Court and make his position known to the Court in camera.

       c.    Where appropriate to preserve trade secrets or privileges, the listing of exhibits
             may be made subject to a protective order or in such other fashion as the Court
             may direct. If there are such exhibits, the proposed pre-trial order will state:
             "The parties will discuss exhibits alleged to be privileged (or to contain trade
             secrets, etc.) at the pre-trial conference."

       d.    Counsel shall deliver to the Court a bench book of tabbed exhibits seven full
             working days before the start of the trial.

       e.    Each counsel shall bring to Court on the day of trial a final list of exhibits,
             properly marked for identification, which he or she desires to use at trial.

       f.    In addition, each counsel shall also bring to Court on the day of trial a second
             set of the exhibits, properly marked for identification, that counsel intends to
             offer into evidence. If the trial is a jury trial and counsel desires to display
             exhibits to the members of the jury, then sufficient copies of such exhibits must
             be available so as to provide each juror with copies. Alternatively, the
             courtroom is equipped with an Electronic Evidence Presentation Cart which
             consists of a document camera, vcr/dvd player, input for multiple laptop
             computers, and a data projector, all of which may be used to display exhibits.
             The courtroom is also equipped with a large pull-down screen, counsel
             monitors with the ability for annotation at the witness and attorney stations,
             and two large plasma screens for the jury’s use. Counsel are instructed to
             contact the Case Manager (phone number can be found on the Court’s website)
             to schedule a brief training session on the use of this equipment during the
             week immediately prior to trial.




                                        5
Case 2:17-cv-02797-NJB-DMD Document 202-1 Filed 03/31/20 Page 6 of 8



  11.   A list of all deposition testimony that each party intends to offer into evidence at trial;
        furthermore:

        a.      The parties shall, prior to trial, meet and agree as to the elimination of all
                irrelevant and repetitive matter and all colloquy between counsel. In addition,
                the parties shall, in good faith, attempt to resolve all objections to testimony so
                that the Court will be required to rule only on those objections to which they
                cannot reach an agreement as to their merit. As to all objections to the
                testimony that cannot be amicably resolved, unless otherwise ordered by the
                Court, the parties shall electronically file, not less than five full working days
                prior to trial, a statement identifying the portions objected to and the grounds
                therefor. Proponents and opponents shall furnish the Court appropriate
                statements of authorities in support of their positions as to the proposed
                testimony.

        b.      In non-jury trials, the parties shall, at least seven full working days prior to
                trial, submit to the court: A summary of what each party intents to prove and
                convey to the Court by the deposition testimony, including, where appropriate,
                particular page and line reference to said depositions. The parties shall indicate
                to the Court by page and line numbers, those parts of the deposition which
                each party intends to use, and upon which each party shall rely, in proving their
                respective cases. Any objections to the proposed deposition testimony should
                be handled in the form and fashion described above.

  12.   a.      A list and brief description of any charts, graphs, models, schematic diagrams,
                and similar objects which, although not to be offered in evidence, respective
                counsel intend to use in opening statements or closing arguments;

        b.      Either a stipulation that the parties have no objection to the use of the listed
                objects for such purpose, or a statement of the objections to their use; and a
                statement that if other such objects are to be used by any party, they will be
                submitted to opposing counsel at least five full working days prior to trial and,
                if there is then opposition to their use, the dispute will be submitted to the
                Court at least three full working days prior to trial.

  13.   a.      A “will call” list of witnesses for all parties, including the names, addresses,
                and statement of expected testimony (it is not sufficient to designate the
                witness simply "fact," "medical," or "expert");

        b.      A statement that the witness lists were filed in accordance with the Federal
                Rules of Civil Procedure and prior court orders. No other witnesses shall be
                allowed unless agreeable to all parties and their addition does not affect the
                trial date. This restriction will not apply to rebuttal witnesses or documents

                                            6
Case 2:17-cv-02797-NJB-DMD Document 202-1 Filed 03/31/20 Page 7 of 8



               whose necessity cannot be reasonably anticipated. Furthermore, in the case of
               expert witnesses, counsel shall certify that they have exchanged expert reports
               in accordance with the Federal Rules of Civil Procedure and prior court orders.
               Expert witnesses whose reports have not been furnished to opposing counsel
               shall not be permitted to testify nor shall experts be permitted to testify to
               opinions not included in the reports timely furnished;

        c.     Except for good cause shown, the Court will not permit any witness to testify
               unless with respect to such witness there has been complete compliance with
               all provisions of the pre-trial order and prior court orders;

        d.     Counsel shall not be allowed to ask questions on cross-examination of an
               economic expert that would require the witness to make mathematical calcula-
               tions in order to frame a response unless the factual elements of such questions
               shall have been submitted to that expert witness not less than three full working
               days before trial.

  14.   A statement indicating whether the case is a jury or non-jury case.

        a.     If the case is a jury case, then indicate whether the jury trial is applicable to all
               aspects of the case or only to certain issues, which issues shall be specified.
               In jury cases, add the following provisions:

                       "Proposed jury instructions, special jury interrogatories, trial memo-
                       randa, and any special questions that the Court is asked to put to
                       prospective jurors on voir dire shall be electronically filed with the
                       Court not later than seven full working days prior to the trial date,
                       unless specific leave to the contrary is granted by the Court."

        b.     In a non-jury case, suggested findings of fact and conclusions of law, including
               citations to relevant authorities, and a separate trial memorandum briefing
               contested issues of law are required, unless the Court enters an order that such
               is not required. Same are to be electronically filed not less than seven full
               working days prior to trial.

        c.     In a jury case, trial memoranda are required, unless the Court enters an order
               that such is not required. The memoranda should address any anticipated
               evidentiary problems which require briefing and jury instructions and special
               jury interrogatories that require explanation beyond mere citation to authority.
               Same are to be electronically filed not less than seven full working days prior
               to trial.




                                           7
     Case 2:17-cv-02797-NJB-DMD Document 202-1 Filed 03/31/20 Page 8 of 8



        15.     In cases where damages are sought, include a statement that: "The issue of liability
                (will or will not) be tried separately from that of quantum." It is the policy of this
                Court in appropriate cases to try issues of liability and quantum separately.
                Accordingly, counsel should be prepared to discuss at the pre-trial conference the
                feasibility of separating such issues. Counsel likewise should consider the feasibility
                and desirability of separate trials as to other issues.

        16.     A statement describing any other matters that might expedite a disposition of the case.

        17.     A statement that trial shall commence on [month/day] , _[year] at       a.m./p.m. and
                a realistic estimate of the number of trial days required. Where counsel cannot agree
                upon the number of trial days required, the estimate of each side should be given.

        18.     The statement that "This pre-trial order has been formulated after conference at which
                counsel for the respective parties have appeared in person. Reasonable opportunity has
                been afforded counsel for corrections or additions, prior to signing. Hereafter, this
                order will control the course of the trial and may not be amended except by consent of
                the parties and the Court, or by order of the Court to prevent manifest injustice."

        19.     The statement that "Possibility of settlement of this case was considered."

        20.     The proposed pre-trial order must contain appropriate signature spaces for counsel for
                all parties.

                 IT IS FURTHER ORDERED that the foregoing pre-trial notice be mailed to counsel
of record for all parties to this case, and that counsel will comply with the directions set forth herein.

        New Orleans, Louisiana


        March 21, 2018
                                                         NANNETTE JOLIVETTE BROWN
                                                         UNITED STATES DISTRICT JUDGE

                  EACH NUMBERED PARAGRAPH IS TO BE PRECEDED
                    BY A HEADING DESCRIPTIVE OF ITS CONTENT




                                                    8
